DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Khurram Rahman on 4/25/2022.
 	The application has been amended as follows: 
2. (Currently Amended) The multiple mode operational system of claim [[1]]5, wherein the control device comprises one or more of a joystick, a foot pedal, a touchscreen, and a steering wheel. 
3. (Currently Amended) The multiple mode operational system of claim [[1]]5 further comprising: a valve in fluid communication with a plurality of hydraulic actuators coupled to the ground-engaging mechanism; a pump configured to discharge fluid to the valve; wherein the operational mode is altered by the controller by modifying a margin pressure value, the pump discharging fluid to the valve based on a current margin pressure value and an input signal from the control device. 
4. (Currently Amended) The multiple mode operational system of claim [[1]]5, further comprising: a valve in fluid communication with a plurality of hydraulic actuators coupled to the attachment to move the attachment from a first position to a second position; a pump configured to discharge fluid to the valve; wherein the operational mode is altered by the controller by modifying a margin pressure value, the pump discharging fluid to the valve based on the margin pressure value and an input signal from the control device.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663